Citation Nr: 1801296	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal disease, to include stage 3 chronic renal insufficiency, as due to exposure to contaminated water at Camp Lejeune, North Carolina.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim of service connection for renal disease as due to exposure to contaminated water at Camp Lejeune.

The Board notes that in Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011), VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, although the Veteran currently lives within the jurisdiction of the RO in Lincoln, Nebraska, jurisdiction over his currently appealed claim is with the Louisville RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had active service at Camp Lejeune from October 1962 to October 1964 and was likely exposed to contaminated water while serving at this facility.

2.  The evidence of record is in relative equipoise as to whether the Veteran's current renal disease can be attributed to active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Renal disease, to include stage 3 chronic renal insufficiency, was incurred in active service as due to in-service exposure to contaminated water at Camp Lejeune.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A review of the record reveals that the Veteran has been diagnosed with stage 3 chronic renal insufficiency.  See February 2016 Dr. W.S. Letter. 

The Veteran contends that in-service exposure to contaminated water while he was on active service at Camp Lejeune caused or contributed to his current renal disease.  With respect to the assertion that the Veteran was exposed to contaminated water while he was on active service at Camp Lejeune, the Board notes that VA has acknowledged that persons residing or working at Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See VBA Fast Letter 11-03.  The Veteran's service personnel records show that he served at Camp Lejeune from October 1962 to October 1964.

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs, trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id.  Accordingly, the Board finds that the Veteran was likely exposed to contaminated water while serving at Camp Lejeune.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

VA has recently amended its regulations to provide for presumptive service connection for Camp Lejeune veterans who have eight listed diseases.  38 C.F.R. §§ 3.307 (a)(1), 3.309(f).

VA has also recognized 15 "covered illnesses" that it will assume are attributable to a veteran's active duty service at Camp Lejeune for treatment purposes.  38 C.F.R. § 17.400(b).

The Board acknowledges that renal disease is not one of the eight diseases afforded presumptive service connection under 38 C.F.R. §§ 3.307 (a)(1), 3.309(f).  However, the Veteran's renal disease is one of the diseases listed in the NRC report, as well as one of the diseases that VA assumes are due to active duty service at Camp Lejeune for medical purposes.  Nevertheless, the evidence is in relative equipoise as to whether the Veteran's in-service exposure to contaminated water at Camp Lejeune caused or aggravated his current renal disease.

In March 2017, a VHA clinician opined that it was less likely than not that the Veteran's renal disease was related to his in-service exposure to contaminated water at Camp Lejeune.  The clinician opined that the Veteran had a diagnosis of chronic hypertensive renal disease.  Per the medical opinion, the only medical evidence reviewed by the clinician was: the February 2016 letter by Dr. W.S. stating that he was treating the Veteran for hypertension and stage 3 chronic renal insufficiency; an undated page lacking all personal identifiers contained in the Veteran's claims file that was presumed to be the Veteran's medical problem list; and service treatment records indicating no diagnosis of hypertension or kidney disease in service.  Additionally, the clinician acknowledged that she had reviewed no lab work prior to diagnosing the Veteran.  However, the clinician stated that hypertensive nephropathy was one of the strongest risk factors for kidney disease.  She also stated that older age was correlated with decreased kidney function.  

The Board concedes that the Veteran likely was exposed to contaminated water while serving at Camp Lejeune from October 1962 to October 1964.  The medical evidence is in relative equipoise as to whether this conceded in-service exposure to contaminated water at Camp Lejeune caused or contributed to the Veteran's current renal disease.  The NRC report indicates that there is limited/suggestive evidence that in-service exposure to contaminated water at Camp Lejeune is associated with renal disease.  However, a VHA clinician opined in March 2017 that it was less likely than not that the Veteran's renal disease was related to his in-service exposure to contaminated water at Camp Lejeune based upon the assertion that hypertensive nephropathy is one of the strongest risk factors for kidney disease. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to contaminated water at Camp Lejeune and renal disease. 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d), 3.310.  Accordingly, the criteria for establishing service connection for renal disease as due to exposure to contaminated water at Camp Lejeune have been met.



ORDER

Entitlement to service connection for renal disease, to include stage 3 chronic renal insufficiency, as due to exposure to contaminated water at Camp Lejeune is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


